JUSTICE DUNN, dissenting: I respectfully dissent. The judgment of the trial court should be affirmed. I agree with the majority that plaintiff’s complaint sought recovery for healing art malpractice; therefore, a section 2 — 622 affidavit was necessary. I also agree with the majority’s refusal to depart from the prior holdings of this court that section 2 — 622 is constitutional. See Premo v. Falcone (1990), 197 Ill. App. 3d 625, 633; Bloom v. Guth (1987), 164 Ill. App. 3d 475, 478-79. I cannot concur, however, with the majority’s conclusion that the trial court abused its discretion by denying plaintiff leave to amend his complaint. The trial court never ruled on plaintiff’s motion for leave to amend; the dismissal order makes no mention of the motion. A review of the transcript of the November 21, 1989, hearing on defendant’s motion to dismiss reveals that plaintiff’s attorney never requested a ruling on the motion for leave to amend. A party’s failure to seek a ruling by the trial court on a motion waives for purposes of appeal the issue of whether the trial court should have granted the motion. (Wilson v. Gorski’s Food Fair (1990), 196 Ill. App. 3d 612, 615; Oak Trust & Savings Bank v. Annerino (1978), 64 Ill. App. 3d 1030, 1032.) Furthermore, because plaintiff did not attach a proposed amended complaint with the necessary section 2 — 622 documents to his motion, there is no proposed amended complaint in the record on appeal. This also results in waiver of the issue on appeal. See Kirk v. Michael Reese Hospital & Medical Center (1987), 117 Ill. 2d 507, 521. The question of whether leave to amend a complaint should be granted when plaintiff has failed to comply with section 2 — 622 is committed to the sound discretion of the trial court. (McCastle v. Sheinkop (1987), 121 Ill. 2d 188, 194.) In light of the fact that the trial court never ruled on plaintiff’s motion for leave to amend his complaint, the majority has usurped the trial court’s discretion by ruling that plaintiff should receive leave to amend. I believe this is inappropriate and, therefore, respectfully dissent.